Citation Nr: 0013558	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  96-42 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as dysthymia.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the claims on appeal.  The 
matter was initially remanded in March 1998, for the 
scheduling of a Travel Board hearing.  The appellant 
subsequently withdrew that hearing request, and the matter 
has been returned to the Board.

The issue of entitlement to service connection for head 
injury residuals and dysthymia will be discussed below, the 
remaining issue of entitlement to service connection for PTSD 
will be discussed only in the REMAND section of this Board 
decision.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The chronic residuals of a head injury are not currently 
shown based on the medical evidence submitted for the record.

3.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of an acquired psychiatric 
disorder.

4.  The medical evidence does not relate the veteran's 
dysthymia with any event or occurrence on active duty 
service.

5.  The veteran has not submitted evidence of a medical nexus 
between military service and the currently-diagnosed 
dysthymia.

CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for the 
residuals of a head injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).

2.  The claim for entitlement to service connection for an 
acquired psychiatric disorder, diagnosed as dysthymia, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

I.  Entitlement to Service Connection for the Residuals of a 
Head Injury

A review of the veteran's service medical records show that 
he was treated in December 1969 after being struck in the 
forehead left frontal area with a nightstick.  He sustained a 
laceration above the right eye but it was reported that he 
did not lose consciousness and the laceration was sutured.  
Physical examination revealed that his pupils were equal, 
round, and reactive to light, fundi was benign, and 
extraocular movements were intact.  He had tenderness over 
the left supraorbital ridge and was oriented X3.  There was 
no motor or sensory loss and the Romberg sign was negative.  
The clinical impression was trauma to the head, rule/out 
subdural hematoma.  Subsequent X-rays showed no fracture, his 
vital signs and neurological checks were stable, and he was 
discharged.  Thereafter service medical records are negative 
for complaints of, treatment for, or diagnosis related to a 
head injury.  The February 1971 separation examination report 
makes mention of several orthopedic and skin-related 
abnormalities but demonstrates a normal clinical evaluation 
of the veteran's head and neurologic systems.  No residual 
scarring is described at the site of the laceration.

Post service medical records are negative for symptomatology 
associated with head injury for many years after service.  In 
November 1991, the veteran was apparently hit in the face 
with a pipe, lost consciousness, and required stitches.  A CT 
scan of the head was negative.  In June 1993, he was 
apparently assaulted by a group of men and was hit on the 
head with a gun, requiring stitches.  He denied headaches, 
loss of consciousness, or other changes.  

In November 1995, the veteran filed the current claim.  In a 
December 1995 outpatient treatment note, he reported a past 
history of, among other things, being hit in the head with a 
nightstick during service.  He indicated he was in sick bay 
for two days but not in a coma, with symptoms of headaches, 
blurry vision, slurred speech, nightmares, insomnia, and 
worrying.  He related that his symptoms are worsening 
headaches, vision, slurred speech, very slight nightmares, 
and insomnia.  He described the headaches as frontal to 
parietal and lasting almost all day.  

In a May 1996 hospitalization, the veteran reported a past 
medical history of closed head injury with loss of 
consciousness for several minutes.  Although he was not 
directly treated for head injury residuals, the discharge 
diagnoses included history of closed head injury with loss of 
consciousness.  In a September 1996 VA psychiatric 
examination report, the veteran related a history of being 
hit in the head with a nightstick in service, loss of 
consciousness, and a two day admission to the hospital.  
Additional clinical records show treatment for a variety of 
disorders but none made reference to the residuals of a head 
injury.

Based on the evidence above, the Board finds that the 
veteran's claim for the residuals of a head injury is not 
well grounded.  First, although the veteran sustained a blow 
to the head in service, which required stitches, there is no 
evidence that he experienced chronic residuals as a result.  
Specifically, except for the reference to the incident in 
December 1969, there was no further mention of head injury 
symptomatology for the remainder of his active duty (an 
additional 15 months).  In addition, the service separation 
examination revealed a normal clinical evaluation of the 
veteran's head and neurologic systems and there was no 
reference to a head injury.  In addition, no residual 
scarring has ever been described in the area of the 
laceration.  Further, post-service medical records are 
negative for the chronic residuals of a head injury.  While 
the veteran sustained two post-service injuries to the head 
(in 1991 and 1993), there is no current evidence of the 
chronic residuals of a head injury.  Moreover, the veteran 
has reported a past medical history of a head injury with 
loss of consciousness; however, it is not clear that he means 
the in-service incident as the contemporaneous service 
medical records reveal that the veteran did not, in fact, 
lose consciousness at that time.  On the other hand, clinical 
records indicate that he did lose consciousness with the 1991 
post-service injury.  Regardless, the medical evidence of 
record fails to establish a medical nexus between active duty 
service and the veteran's claimed residuals of a head injury, 
and the claim must be denied as not well grounded.  

II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, Diagnosed as Dysthymia

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of an acquired 
psychiatric disorder.  The February 1971 separation 
examination report demonstrates a normal psychiatric 
evaluation.  In addition, there is no indication of any 
inservice history of psychiatric symptomatology.

Post service medical records are negative for complaints of, 
treatment for, or diagnosis of a psychiatric disorder until 
many years after service separation.  In June 1995, he filed 
the current claim.  In an August 1995 VA psychiatric 
examination report, the veteran complained that he had all 
kinds of problems, something was always bothering him, he was 
always worried about everything in his life, and described 
himself as nervous.  Of note, the veteran made no connection 
between his then-current symptoms and military service.  He 
had recently been discharged from a drug and alcohol 
treatment program and had gone to live at a half-way house; 
prior to that had been homeless.  After a mental status 
examination, the final diagnoses included dysthymic disorder, 
mild, and polysubstance abuse, course uncertain.  In a 
December 1995 outpatient treatment note, the veteran related 
that he had been depressed since service separation in 1971.  
In May 1996, he was hospitalized with a diagnosis of PTSD 
(which claim is the subject of a remand, below) and a 
September 1996 VA psychiatric examination diagnosed both PTSD 
and dysthymia.  Outpatient treatment records show on-going 
treatment primarily for PTSD.

Based on the evidence above, the Board finds that the 
veteran's claim for an acquired psychiatric disorder, 
diagnosed as dysthymia, is not well grounded.  First, there 
is no evidence of a psychiatric disorder in service.  
Further, post-service medical records are negative for 
dysthymia until 1995, nearly 25 years after service 
separation.  Significantly, other than the assertions in his 
claim, no physician has associated the veteran's acquired 
psychiatric disorder to active military service.  Thus, the 
medical evidence of record fails to establish a medical nexus 
between active duty service and the veteran's current 
complaints, and the claim must be denied as not well 
grounded.  

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the veteran, as his 
arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record.  Therefore, the 
Board finds that it is not necessary to remand the matter for 
the issuance of a supplemental statement of the case 
concerning whether or not the claim is well grounded.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 
(O.G.C. Prec. 16-92) at 7-10.

Finally, where a claim is not well grounded it is incomplete, 
and VA is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statement of the case.  The discussion above informs him of 
the types of evidence lacking, which he should submit for 
well grounded claim.  The Board has examined all the evidence 
of record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claim plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Entitlement to service connection for the residuals of a head 
injury is denied on the basis that the claim is not well 
grounded.

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as dysthymia, is denied on the basis that 
the claim is not well grounded.


REMAND

As an initial matter, the Board notes that the RO considered 
this claim to be well-grounded and the Board agrees with this 
conclusion and will consider the claim on the merits.  

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1999).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

After a review of the claims file, the Board concludes that 
due process requires a remand of the case.  In particular, 
although the veteran has a current diagnosis of PTSD, there 
does not appear to have been any attempt made to verify the 
veteran's stressors with the United States Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly the 
U.S. Army and Joint Services Environmental Support Group 
(ESG)) or other appropriate organization.  Additional 
information regarding causalities in the veteran's unit could 
possibly be obtained from the National Archives and Records 
Administration (NARA), and unit verification could be 
obtained from the Official Military Personnel File (OMPF).  
However, the evidence does not reveal that an attempt was 
made to obtain these records.  

Further, the veteran should be afforded an opportunity to 
furnish information and/or evidence with regard to his 
alleged stressors which is more specific than that he has 
already provided to the RO.  It should be noted that vague 
assertions cannot be verified and the veteran must be as 
specific as possible with respect to dates, personnel 
involved, etc.  Moreover, consideration should be given to 
the issue with reference to the recently revised rating 
criteria for service connection for PTSD, 38 C.F.R. 
§ 3.304(f), which was amended on June 18, 1999, and made 
effective to March 7, 1997.  See 38 C.F.R. § 3.304(f) (1999).  
Finally, the veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In view of the foregoing, this case is REMANDED for the 
following developments:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for PTSD not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the veteran 
to request specifically any and all 
medical or treatment records or reports 
relevant to the above mentioned claim.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).  

2.  The RO should provide the veteran 
with an opportunity to furnish additional 
information (including more specifics) 
with regard to the events and incidents 
he cites as stressors, as necessary.  In 
particular, the RO should advise him that 
he should furnish information as specific 
as possible as to the names, dates, and 
places of such events, and the persons 
involved therein.  

3.  To the extent the veteran has 
previously submitted correspondence 
regarding stressors, and if any such 
additional information is forthcoming 
from the veteran, the RO should request 
that this information be verified by 
USASCRUR or other appropriate 
organization as possible.  Attempts 
should also be undertaken to ascertain 
where the veteran's unit/ship was 
located, and the duties that the unit 
performed, to include training exercises 
and any references to deaths on the ship.

4.  The RO should attempt to obtain the 
Morning Reports (MR's), DA Form 1 (or 
similar form) from the Director, National 
Archives and Records Administration 
(NARA) or other appropriate sources.  All 
requests, negative responses, and 
information obtained should be associated 
with the claims files.  The veteran 
should also be notified of any negative 
results.  38 C.F.R. § 3.159 (1999). 

5.  The RO should also attempt to obtain 
the veteran's complete DA Form 20 (or 
similar form) and other personnel records 
from the Official Military Personnel File 
(OMPF), from any appropriate source.  All 
requests, negative responses, and 
information obtained should be associated 
with the claims files.  To the extent not 
already on file, all military personnel 
records should also be obtained.  The 
veteran should also be notified of any 
negative results.  38 C.F.R. § 3.159 
(1999). 

6.  The RO should then readjudicate the 
issue of entitlement to service 
connection for PTSD.  If information is 
submitted which creates the need for 
additional medical opinion or 
examination, such opinion/examination 
should be scheduled.  The claims folder 
should be available to any medical 
professional prior to any review and 
opinion.  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, including all appropriate 
regulations, and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, as in 
order, in conjunction with appropriate procedures.  No action 
is required of the appellant until he is notified.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action requested herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 



